Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11 and Species I-A, Claim 10 in the reply filed on 14 February 2022 is acknowledged.
Claims 11-20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant is advised to amend withdrawn process claims to being commensurate in scope during prosecution to be considered for rejoinder.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.    
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Casby et al. (US 2007/0231681).
Regarding claim 1, Casby discloses a battery assembly, the assembly comprising: a housing (case 12); an electrode stack comprising a plurality of electrode plates disposed inside the housing [0023-0024] (Figs 1 and 2); and an intermediate member (immobilization system 38) configured to align the electrode stack at a fixed position within the housing [0026], the intermediate member comprising: a plurality of side walls (laminate/combination of configurations); and at least one protrusion (intermediate portion/bumper) [0027, 0032, 0035] disposed on an exterior surface (first surface 40) of the plurality of side walls (separator/thin film) [0032, 0034-0035], wherein the at least one protrusion is in thermal contact with an interior surface of the housing (surface 302) [0032, 0035] (Figs 8, 10, 11).  

    PNG
    media_image1.png
    1421
    930
    media_image1.png
    Greyscale




Regarding claim 3, Casby discloses the battery assembly of claim 2, wherein the at least one respective insulation gap is filled with an electrolyte [0027, 0031].  

Regarding claim 4, Casby discloses the battery assembly of claim 1, wherein the at least one protrusion is configured to at least partially deform (phase transition when heated) in response to receiving heat transferred from the interior surface of the housing [0027].  
Regarding claim 5, Casby discloses the battery assembly of claim 1, wherein the intermediate member comprises a polymeric material [0027].  

Regarding claim 6, Casby discloses the battery assembly of claim 1, wherein the intermediate member is injection-molded or insertion-molded [0027].  

Regarding claim 7, Casby discloses the battery assembly of claim 1, wherein the at least one protrusion comprises a plurality of protrusions, each protrusion of the plurality comprising a generally semi-20Docket No.: C00008084US02 / 1111-824US01cylindrical shape defining a longitudinal axis, wherein the longitudinal axes of the plurality of protrusions are substantially parallel to each other (Figs 8, 10, and 11).  

Regarding claim 8, Casby discloses the battery assembly of claim 1, wherein the at least one protrusion comprises a same material as the intermediate member [0025, 0027].  

Regarding claim 9, Casby discloses the battery assembly of claim 1, wherein the at least one protrusion comprises a ceramic material [0027].
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Casby et al. (US 2007/0231681).
The teachings of Casby as discussed above are herein incorporated.
 KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). (MPEP 2143).

Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okuda et al. (US 2014/0356685) discloses an assembled cell in which a first heat transfer member (Abstract) where the thickness of supporting projections are spaced to provide heat dissipation [0062-0065].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727